Name: Commission Implementing Decision (EU) 2016/1782 of 5 October 2016 amending Decision 2008/185/EC as regards the inclusion of Lithuania in the list of Member States where an approved national control programme for Aujeszky's disease is in place and updating the list of national institutes in Annex III (notified under document C(2016) 6288) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  health;  Europe;  means of agricultural production;  tariff policy;  organisation of transport;  agricultural policy;  trade policy
 Date Published: 2016-10-07

 7.10.2016 EN Official Journal of the European Union L 272/90 COMMISSION IMPLEMENTING DECISION (EU) 2016/1782 of 5 October 2016 amending Decision 2008/185/EC as regards the inclusion of Lithuania in the list of Member States where an approved national control programme for Aujeszky's disease is in place and updating the list of national institutes in Annex III (notified under document C(2016) 6288) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to trade in the Union in bovine animals and swine. In accordance with Article 5(1) of that Directive, swine are to be accompanied during transportation by a health certificate conforming to model 2 set out in Annex F to that Directive (model 2). Article 9(1) of that Directive provides that a Member State which has a compulsory national control programme for the eradication of Aujeszky's disease may submit its programme to the Commission for approval. Article 9(2) lays down criteria for that approval. (2) Commission Decision 2008/185/EC (2) lays down the additional guarantees for movements of swine between Member States. Those guarantees are linked to the classification of the Member States according to their disease status for Aujeszky's disease. Annex II to that Decision lists Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place. Article 7 of Decision 2008/185/EC also specifies the information which is to be inserted in model 2, as regards the references to that Decision. (3) Commission Implementing Decision 2014/798/EU (3) amended Directive 64/432/EEC, including model 2. As a consequence, it is necessary to amend Article 7 of Decision 2008/185/EC. (4) Lithuania has submitted to the Commission supporting documentation concerning its compulsory national control programme for the eradication of Aujeszky's disease in its entire territory and applied for listing in Annex II to Decision 2008/185/EC. (5) Following the evaluation of the supporting documentation submitted by Lithuania, that Member State should be listed in Annex II to Decision 2008/185/EC as a Member State or region thereof where approved national control programmes for the eradication of Aujeszky's disease are in place. (6) Annex III to Decision 2008/185/EC lists the institutes responsible for evaluating ELISA (Enzyme-linked immunosorbent assays) tests and kits, checking the quality of the ELISA method for detecting antibodies to Aujeszky's disease virus in each Member State, and in particular for producing and standardising national reference sera according to the Community reference sera. Certain Member States informed the Commission about relevant changes of the names and addresses of those listed national institutes. Annex III to Decision 2008/185/EC should therefore be amended accordingly. (7) Decision 2008/185/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/185/EC is amended as follows: (1) in Article 7, paragraph 2 is replaced by the following: 2. For animals of the porcine species destined for Member States or regions listed in Annex I or II, under point II.3.3.1 of Section C of the health certificate set out in model 2 of Annex F to Directive 64/432/EEC accompanying those animals the appropriate article number of this Decision shall be inserted in the empty space to be filled in under that point.; (2) Annexes II and III are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). (3) Commission Implementing Decision 2014/798/EU of 13 November 2014 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine and the additional health requirements relating to Trichinella for intra-Union trade in domestic swine (OJ L 330, 15.11.2014, p. 50). ANNEX Annexes II and III to Decision 2008/185/EC are amended as follows: (1) Annex II is replaced by the following: ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place ISO code Member State Regions ES Spain All regions LT Lithuania All regions PL Poland All regions (2) in Annex III, point 2(d) is replaced by the following: (d) The institutes listed below will, in addition, be responsible for checking the quality of the ELISA method in each Member State, and in particular for producing and standardising national reference sera according to the Community reference sera. AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection  Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel. +43 (0) 505 55-38112 Fax +43 (0) 505 55-38108 Email: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Olomouc Jakoubka ze StÃ Ã ­bra 1 779 00 Olomouc Telefon: 585 557 111 Fax 585 222 394 email: svuolomouc@svuol.cz DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit SÃ ¼dufer 10 D-17493 Greifswald  Insel Riems Tel. + 49 38351 7-0 Fax + 49 38351 7-1219, 7-1151, 7-1226 DK National Veterinary Institute Technical University of Denmark Lindholm Island DK-4774 Kalvehave Denmark Switchboard: +45 88 60 00 Fax +45 88 79 01 Email: vet@vet.dtu.dk EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel. + 372 7 386 100 Faks: + 372 7 386 102 Email: info@vetlab.ee ES Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 Algete 28110 (Madrid) Tel. +34 916 290 300 Fax +34 916 290 598 Email: lcv@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland Email: info@evira.fi Tel. +358 20 772 003 (exchange) Fax +358 20 772 4350 FR Laboratoire d'Ã ©tudes et de recherches avicoles, porcines et piscicoles AFSSA site de Ploufragan/Brest  LERAPP BP 53 22440 Ploufragan UK Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 GR Centre of Athens Veterinary Institutes 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel. +30 2106010903 HU Nemzeti Ã lelmiszerlÃ ¡nc-biztonsÃ ¡gi Hivatal, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel. +36 1 460-6300 Fax +36 1 252-5177 Email: ugyfelszolgalat@nebih.gov.hu IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Centro di referenza nazionale per la malattia di Aujeszky  Pseudorabbia c/o Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia Romagna, Via Bianchi, 9; 25124 Brescia LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV PÃ rtikas droÃ ¡Ã «bas, dzÃ «vnieku veselÃ «bas un vides zinÃ tniskais institÃ «ts BIOR (Institute of Food Safety, Animal Health and Environment BIOR) Lejupes iela 3, RÃ «ga, LV-1076 Tel. +371 76205 13 Fax +371 7620434 Email: bior@bior.lv MT National Veterinary Laboratory Veterinary and Phytosanitary Regulation Department Ministry for Sustainable Development, the Environment and Climate Change, Abattior Square, Albert Town, Triq Prince Albert, Marsa, Malta Tel. +356 22925389 NL Centraal Instituut voor Dierziekte Controle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Department of Swine Diseases PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel. +48 81 889 30 00 Fax +48 81 886 25 95 Email: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa RO Laboratorul NaÃ £ional de ReferinÃ £Ã  pentru Herpesviroze Institutul de Diagnostic Ã i SÃ nÃ tate AnimalÃ  Str. Dr Staicovici, nr. 6, cod 050557, sector 5, BucureÃ ti telefon: 0374.322.015 fax 0214.113.394 email: office@idah.ro SE Statens veterinÃ ¤rmedicinska anstalt Department of Virology S-751 89 Uppsala Tel. (46-18) 67 40 00 Fax (46-18) 67 44 67 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav Pod drÃ ¡hami 918 960 86 Zvolen Slovenska republika